It appears to us that the title to the slave, which, at law, was in the executors, was bona fide, and for a full consideration transferred by the executors to the widow. The act of Assembly (Rev. Stat., 275) provides, when the estate of a person deceased shall be so far indebted that the debts cannot be discharged by the moneys on hand, or by the sale of the perishable commodities, then it is and shall be the duty of every executor or administrator to sell the goods and chattels at public advertisement, first obtaining an order of the court of the county for that purpose. The executor or administrator might before the passage of the act have sold bona fide the goods and chattels of the testator or intestate. The legal title was in him, and an honest purchaser from him would always have acquired a good title. The common law on this subject is not repealed by this act. The statute is only directory, which, however, it would be well always to follow, for if the executor or administrator fails to obtain as much at private sale as would have been got at public vendue, he or they would be bound to make good the deficiency out of their own pockets. Cannon v. Jenkins, *Page 55 16 N.C. 427. We are of opinion, from a full examination of this case, that the plaintiff has no ground to entertain this bill, and that the same must be dismissed. Costs are not given to the defendants, because, the purchase not having been made in the mode directed by the act of Assembly, the defendants ought to bear a share in the expense of investigating the good faith of the transaction.
PER CURIAM. Dismissed without costs.
  Cited: Dickson v. Crawley, 112 N.C. 632; Odell v. House, 144 N.C. 648. (60)